Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 12, 1964, convicting him of criminally buying and receiving stolen property as a felony, upon a jury verdict, and imposing sentence. Judgment affirmed. While we do not approve of the prosecutor’s comment, on summation, that he did not believe defendant, we are of the opinion that reversal is not required, in view of the proof which clearly established defendant’s guilt (Code Crim. Pro., § 542; cf. People v. Maimone, 9 A D 2d 780, affd. 7 N Y 2d 998). Defendant’s other contentions have been examined and we find no grounds for reversal therein. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.